Citation Nr: 0302599	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  00-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to residuals of a gunshot wound to the right chest 
region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1943 to July 1945.  

A review of the evidence of record discloses that this case 
was previously before the Board of Veterans' Appeals (Board) 
in March 2001, at which time it was remanded for further 
development.  Pursuant to the remand, in an October 2001 
rating decision, the veteran was granted entitlement to a 
total disability rating based on individual unemployability 
by reason of the severity of his service-connected disorders, 
effective August 25, 1997.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the veteran's claim have been obtained.  

2.  No complex or controversial medical question has been 
presented in this appeal.  

3.  Coronary artery disease was not present in service or 
until years thereafter and it is not shown that it is 
causally related to the veteran's gunshot wound residuals of 
the right chest region.  


CONCLUSIONS OF LAW

1.  An opinion by an independent medical expert is not 
warranted in this appeal.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2002).  

2.  The veteran does not have coronary artery disease which 
is causally related to his service-connected residuals of a 
gunshot wound to the right chest region. 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.310(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); c.f. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only § 4 of the VCAA, amending 
38 U.S.C.A. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the May 1999 rating decision, the June 
2000 statement of the case, the March 2001 Board remand, a 
May 2001 letter explaining the VCAA, an October 2001 rating 
decision, and a December 2001 supplemental statement of the 
case.  Specific evidence, including a medical nexus opinion 
was requested by the remand in March 2001 and addressed in a 
VA heart examination accorded the veteran in July 2001.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the record 
contains statements from private physicians.  Also, pursuant 
to the Board's 2001 remand, the veteran was accorded a heart 
examination for the purpose of obtaining a medical nexus 
opinion.  There is no indication the veteran has any further 
evidence to submit.  

Accordingly, the undersigned finds that the requirements of 
the VCAA have been met to the extent possible.  Although the 
veteran's representative, in a January 2003 communication, 
requested an independent advisory medical opinion in the case 
(see 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d)), the Board 
finds that such a medical opinion is not warranted by any 
medical complexity or controversy involved in the appeal; and 
that the official VA examination accorded the veteran in July 
2001 is adequate for rating purposes.  Furthermore, the 
necessity for obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260 
(1994).  

In sum, the facts pertinent to the claim have been properly 
developed, and no further action is required to comply with 
the VCAA and its implementing regulations.  




Factual Background

A review of the medical evidence of record does not reflect 
the presence of heart disease during service or for years 
thereafter.  

In July 1997, the veteran was hospitalized at a private 
facility for catheterization, status post percutaneous 
transluminal coronary angioplasty to the right coronary 
artery.  Notation was made that he had a history of 
hypertension.  He was transferred to a VA medical center's 
coronary care unit in July 1997.  His primary diagnosis was 
inferior wall myocardial infarction.  Also diagnosed were 
abdominal aortic aneurysm repair, hypertension, and chronic 
obstructive pulmonary disease.  

Of record is an April 1999 communication from Vijay Vakharia, 
M.D.  The physician indicated the veteran brought up the 
question of whether his coronary artery disease had any 
relation to "his injury."  The physician stated that the only 
correlation he could make was that "due to the injury" the 
veteran could not perform any significant amount of exercise.  
He added that there was a "possibility that this may increase 
the chance of coronary artery disease, which is already very 
severe."  

By rating decision dated in February 2000, the disability 
rating for the veteran's residuals of a gunshot wound to the 
right chest with retained foreign body was increased from 
40 percent to 60 percent disabling, effective August 25, 
1997.  The 30 percent rating for residuals of a through-and-
through gunshot wound to Muscle Group III/IV of the right 
chest region was confirmed and continued.  Also, a 
noncompensable evaluation for the veteran's residuals of 
malaria was confirmed and continued.  The latter evaluations 
had each been in effect since July 12, 1946.  The combined 
disability rating was increased from 60 percent to 
70 percent, effective August 25, 1997.  

In March 2001, the veteran was hospitalized at a private 
medical center with progressive angina.  Cardiac 
catheterization showed severe triple vessel disease.  He 
underwent coronary artery bypass grafting.  The postoperative 
diagnosis was coronary insufficiency.  

VA accorded the veteran a heart examination in September 
2001.  It was noted the veteran was seen for select 
examination for his heart condition and respiratory problems.  
The veteran indicated that 4 or 5 years earlier, he had noted 
the onset of chest discomfort and pain associated with jaw 
pain and excessive sweating.  Examination findings were 
recorded and the diagnoses included: arteriosclerotic 
coronary heart disease, post coronary artery bypass surgery; 
essential hypertension; generalized arteriosclerosis; gunshot 
wound to the right thorax; and chronic obstructive pulmonary 
disease.  The examiner made reference to previous tests, 
including electrocardiogram tracings and pulmonary function 
testing.  He stated that "it is not at least as likely that 
this patient's coronary disease was caused by or aggravated 
by his service-connected gunshot wound and residual pulmonary 
problem."  

Analysis

Service connection involves many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(a) (2002).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in the record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material and evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Although the veteran is capable of providing evidence of 
symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 
8 Vet. App. 280, 284 (1995), and cases cited therein.  See 
also 38 C.F.R. § 3.159(a)(2)) (defining competent lay 
evidence as "any evidence not requiring that the proponent 
have specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  There is, 
however, no competent and probative evidence showing that any 
current organic heart disorder was caused by or aggravated by 
the service-connected residuals of a gunshot wound to the 
right chest region.  Competent medical evidence "means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements or opinions."  See 38 C.F.R. 
§ 3.159(a)(1)).  

A longitudinal review of the evidence of record discloses 
that heart disease was not present in service or for years 
thereafter.  The gist of the veteran's argument is that his 
current coronary artery disease is causally related to his 
service-connected residuals of a gunshot wound to the right 
chest region.  In an April 1999 communication, the veteran's 
private physician indicated there was a "possibility" that 
because of the wound residuals, the veteran could not perform 
any significant amount of exercise and this might increase 
the chance of coronary artery disease, which he noted was 
already very severe.  However, in September 2001, the veteran 
was accorded a heart examination by VA.  The examiner 
referred to medical evidence of record and opined that it was 
"not at least as likely" that the veteran's coronary artery 
disease was caused by or even aggravated by his 
service-connected gunshot wound residuals.  

In his January 2003 communication, the veteran's accredited 
representative has questioned the credentials of the 
physician who conducted the September 2001 examination.  
While the report of examination does not specifically state 
that the examiner is a heart specialist, the report of 
examination reflects that it was an examination specifically 
for "heart condition and respiratory problems."  Also, while 
the examiner did not specifically state that he reviewed the 
entire evidence of record, he refers to various private 
medical records in his report.  The Board notes that the 
April 1999 communication from the private physician gives no 
indication as to his qualifications or expertise with regard 
to heart disease.  The Board also notes that the private 
physician only indicated the possibility of there being some 
impact on the gunshot wound residuals or an increase in the 
chance of coronary artery disease.  The VA examiner, in his 
2001 statement, provided an opinion that was not as 
speculative as that and therefore it is considered more 
probative.  As noted above, the veteran and his 
representative's assertions are not competent evidence on 
this medical question, in that there is no indication that 
either has any medical expertise upon which to base an 
opinion as to a causal connection between heart disease and 
service-connected gunshot wound residuals.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for coronary artery disease secondary to 
residuals of a gunshot wound to the right chest region.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  


						(Continued on next page)




ORDER

Service connection for coronary artery disease secondary to 
residuals of a gunshot wound to the right chest region is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

